DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 09/30/2021 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase "the recipe for the plant matter positioned within the respective sections of the tray" in lines 25-26. This renders the claim vague and indefinite, since it is unclear what further limitation is being recited for the recipe. The Examiner suggests changing “the recipe for the plant matter positioned within the respective sections of the tray” to --alter the recipe for the plant matter positioned within the respective sections of the tray--.
Claim 9 recites the phrase "the tray of the based" in lines 4-5. This renders the claim vague and indefinite, since it is unclear what exactly “the tray of the based” is referencing. The Examiner suggests changing “the tray of the based” to --the tray of the cart based--.
Claim 14 recites the phrase "the respective sections" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the respective sections” to --respective sections--. 
Claims 7-13 and 15-20 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Wezenberg et al. (WO 9941973), Vogel et al. (U.S. Pub. 20200100446), and Charney (U.S. Pat. 3771258).
In regard to claim 6, Dugan et al. disclose an assembly line grow pod, comprising: a cart that includes a tray (Column 5, lines 40-44, tray C’) for holding plant matter (Fig. 3, plants 11’); a harvester configured to harvest plant matter from the cart (Fig. 3, there is at least a harvester at one end, where the plants go toward via the track to be harvested); a track (Fig. 3, track 70); a weight sensor (Fig. 3, weight sensor 21’), where the weight sensor is positioned to detect a weight of the plant matter positioned within the cart (Column 5, lines 25-31, where the plants are weighed before and after operation of the fluid system 13); a watering component (Fig. 3, watering component 16’) for dispensing a water solution to the plant matter positioned within the cart (Column 5, lines 34-36, where the watering system 16’ provides a mixture to the plant matter); and a controller communicatively coupled to the weight sensor (Fig. 3, controller 18’ is coupled to the weight sensor), the controller comprising a processor and a computer readable and executable instruction set (Fig. 3, controller 18’ is a computer 62’; Column 4, lines 7-12), which when executed, causes the processor to: retrieve a recipe for the plant matter in the tray, the recipe including instructions for providing water to grow the plant matter to a to a preferred weight in the tray (Column 4, lines 55-60, where weight sensor data is used to determine the recipe to be used on the plant); receive data from the weight sensor; determine, from the data, the weight of the plant matter positioned within the tray (Column 3, lines 16-27, where the weight sensor provides the “current weight” (the determined weight) to the controller system); determine whether the weight of the plant matter in the tray is within a predetermined tolerance of the preferred weight (Column 3, lines 16-27, where the “base weight” (the preferred weight) is initially measured by the weight sensor); and in response to determining that the weight of the plant matter is not within the predetermined tolerance of the preferred weight (Column 3, lines 16-27, where the “current” (determined) and “base” (preferred) weight information is provided to the controller system and compared to determine the status of the plant and the plant’s fluid content), the recipe for the plant matter positioned within the tray (Column 4, lines 55-60, where weight sensor data is used to determine the recipe to be used on the plant), wherein altering the recipe includes altering a planned operation of the watering component prior to harvesting (Column 6, lines 1-4, where the controller determines the operation of the watering system); wherein the cart is sent to the harvester via the track after the weight is determined (Fig. 3, there is at least a harvester at one end, where the plants go toward via the track at the time of harvesting). 
Dugan et al. does not disclose a tray having a plurality of sections for holding plant matter; a plurality of weight sensors coupled to respective sections of the plurality of sections of the tray; a watering component for dispensing a water solution to the plant matter positioned within each of the plurality of sections of the tray of the cart. Wezenberg et al. disclose a tray having a plurality of sections for holding plant matter (Fig. 1, where the tray 1 at least has a plurality of sections for holding plant matter); a plurality of weight sensors coupled to respective sections of the plurality of sections of the tray (Fig. 1, where there are a plurality of weight sensors 20 coupled to respective sections of the plurality of sections of the tray; Page 7, lines 10-15, where the tray 1 has weight sensors 20 supporting either side); a watering component for dispensing a water solution to the plant matter positioned within each of the plurality of sections of the tray of the cart (Fig. 1, where there is at least a watering component 12/13 for dispensing a water solution to the plant matter positioned within each of the plurality of sections of the tray 1). Dugan et al. and Wezenberg et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. such that a tray having a plurality of sections for holding plant matter; a plurality of weight sensors coupled to respective sections of the plurality of sections of the tray; a watering component for dispensing a water solution to the plant matter positioned within each of the plurality of sections of the tray of the cart; a controller communicatively coupled to the plurality of weight sensors; retrieve a recipe for the plant matter in the respective sections of the tray, the recipe including instructions for providing water to grow the plant matter to a to a preferred weight in the respective sections of the tray; receive data from the plurality of weight sensors; determine, from the data, the weight of the plant matter positioned within the respective sections of the tray; determine whether the weight of the plant matter in the respective sections is within a predetermined tolerance of the preferred weight; the recipe for the plant matter positioned within the respective sections of the tray; wherein the cart is sent to the harvester via the track when the weight of the plant matter is within the predetermined tolerance of the preferred weight in view of Wezenberg et al., since the tray having a plurality of sections of Wezenberg et al. could be used with the controller having a processor and a computer readable and executable instruction set of Dugan et al. The motivation would have been to take weight measurements of the plant matter positioned within the plurality of sections of the tray, to use as data in calculating plant weight and to use for further analysis on the growing system. 
Dugan et al. does not disclose a track including an ascending portion that causes the cart to move upward in a vertical direction and a descending portion that causes the cart to move downward in the vertical direction. Vogel et al. disclose a track including an ascending portion that causes the cart to move upward in a vertical direction and a descending portion that causes the cart to move downward in the vertical direction (Fig. 1 and Para [0032], where there is a track 2 which moves upward in a vertical direction and then downward in the vertical direction). Dugan et al. and Vogel et al. are analogous because they are from the same field of endeavor which includes plant growing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. such that a track including an ascending portion that causes the cart to move upward in a vertical direction and a descending portion that causes the cart to move downward in the vertical direction in view of Vogel et al. The motivation would have been to have an automated growing device that had a smaller footprint with the capability of growing a larger volume of plants by utilizing vertical space above the device. In other words, the “use of vertically arranged conveyer paths achieves the advantage of significantly improved exploitation of the available surface area” as recited in Para [0008] of Vogel et al.
Dugan et al. does not disclose a wheel coupled to the tray. Charney discloses a wheel coupled to the tray (Fig. 2, where the wheel 13 is coupled to the tray 8). Dugan et al. and Charney are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. such that a wheel coupled to the tray in view of Charney. The motivation would have been to utilize a wheel and track transport system to provide further automation and customization for movement of the trays. Additionally, the use of a wheel engaged with a tray, to facilitate transport, is old and well known in the art.
In regard to claim 8, Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney discloses the assembly line grow pod of claim 6, wherein determining the weight of the plant matter includes determining a cart weight of the cart with the plant matter (Wezenberg et al., Page 7, lines 11-14, where the current weight of the cart is detected by weight sensors) and a known weight of the cart without the plant matter (Wezenberg et al., Page 2, lines 1-13, where a calibration weight and a threshold weight for the cart is known; Wezenberg et al., Page 2, lines 1-13, where the weight sensors measure the weight of the tray and contents thereof and the controller at least administers nutrients based on comparing the current weight to the threshold weight of the tray and contents thereof).
In regard to claim 10, Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney discloses the assembly line grow pod of claim 6, wherein the executable instruction set, when executed, further causes the processor to perform at least the following: determine when the cart is at a first position on the track; determine a first weight of the plant matter within the respective sections of the tray when the cart is at the first position on the track; determine when the cart is at a second position on the track that is different than the first position; determine a second weight of the plant matter within the respective sections of the tray at the second position (Dugan et al., Column 5, lines 25-31, where the plants are weighed before and after operation of the fluid system 13; Wezenberg et al., Fig. 1, where the tray 1 at least has a plurality of sections for holding plant matter); and determine the second weight of the plant matter in the respective sections of the tray and the first weight of the plant matter in the respective sections (Wezenberg et al., Page 2, lines 1-13, where the weight sensors act to measure and provide data which determines the recipe of nutrients that is administered to or removed from the plant; Wezenberg et al., Page 8, lines 4-5, where the weight sensors are linked to the controller 30). 
Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney does not disclose determine whether the second weight of the plant matter in the respective sections of the tray is sufficiently higher than the first weight of the plant matter in the respective sections to justify harvesting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney such that determine when the cart is at a first position on the track; determine a first weight of the plant matter within the respective sections of the tray when the cart is at the first position on the track; determine when the cart is at a second position on the track that is different than the first position; determine a second weight of the plant matter within the respective sections of the tray at the second position; and determine whether the second weight of the plant matter in the respective sections of the tray is sufficiently higher than the first weight of the plant matter in the respective sections to justify harvesting, since the second weight sensor of Wezenberg et al. and the controller of Wezenberg et al. could have been used to determine whether the second weight of the plant matter in the respective sections of the tray is sufficiently higher than the first weight of the plant matter in the respective sections to change the recipe or determine if the plant matter is ready for the harvesting in the device of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney. The motivation would have been to collect more data points while measuring plant weight, in order to increase measurement accuracy and consequently utilize the controller to change the recipe to more accurately provide for the needs or growth cycle of the plant.
Furthermore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney to have the executable instruction set, when executed, further cause the processor to perform at least the following: determine whether the second weight of the plant matter in the respective sections of the tray is sufficiently higher than the first weight of the plant matter in the respective sections to justify harvesting, since it appears that the invention would perform equally as well with the device of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney. The motivation would have been to collect more data points while measuring plant weight, in order to increase measurement accuracy and consequently utilize the controller to change the recipe to more accurately provide for the needs or growth cycle of the plant.
In regard to claim 13, Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney discloses the assembly line grow pod of claim 6, further comprising at least one of the following: a lighting component and a temperature component (Vogel et al., Paragraph [0037] and Fig. 1, where there is at least a lighting component 10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Wezenberg et al. (WO 9941973), Vogel et al. (U.S. Pub. 20200100446), and Charney (U.S. Pat. 3771258) as applied to claim 6, and further in view of VanWingerden (U.S. Pat. 7946078).
In regard to claim 7, Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney discloses the assembly line grow pod of claim 6. Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney does not disclose the respective sections of the tray include a different type of plant matter. VanWingerden discloses the respective sections of the tray include a different type of plant matter (Column 5 lines 37-47, where different species of plants can be placed throughout sections of the tray 10). Dugan et al. and VanWingerden are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney such that the respective sections of the tray include a different type of plant matter in view of VanWingerden. The motivation would have been to allow the user to grow different species of plants within one tray, thereby increasing the variety of plants that can be harvested using one device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Wezenberg et al. (WO 9941973), Vogel et al. (U.S. Pub. 20200100446), and Charney (U.S. Pat. 3771258) as applied to claim 6, and further in view of Gergek (U.S. Pub. 20020088176).
In regard to claim 9, Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney discloses the assembly line grow pod of claim 6, wherein the executable instruction set, when executed, further causes the processor to: determine the weight of the plant matter within the tray based at least in part on the water level in the cart (Wezenberg et al., Page 2, lines 1-13, where the calibration weight is determined by measuring the water saturation level of the plant via drain weight sensor 23; Page 8, lines 26-33, where the water saturation level is determined when there is no drain from tray 1 as determined by drain weight sensor 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney such that determine the weight of the plant matter within the tray based at least in part on the water level in the cart. The motivation would have been to use the water saturation level data, to aid in determining the calibration (preferred) weight of the plant in the cart.
Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney do not disclose the executable instruction set, when executed, further causes the processor to: detect a water level in the cart with an environmental sensor. Gergek disclose the executable instruction set, when executed, further causes the processor to: detect a water level in the cart with an environmental sensor (Paragraph [0044], where the sensor 94 detects water level in the tray). Dugan et al. and Gergek are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney such that detect a water level in the cart with an environmental sensor in view of Gergek. The motivation would have been to adjust the nutrient levels according to the needs or growth cycle of the plant in the tray.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Wezenberg et al. (WO 9941973), Vogel et al. (U.S. Pub. 20200100446), and Charney (U.S. Pat. 3771258) as applied to claim 6, and further in view of Abbott et al. (U.S. Pub. 20150089867).
In regard to claim 11, Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney discloses the assembly line grow pod of claim 6. Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney does not disclose store determined weights of the plant matter positioned within the respective sections of the tray; determine a trend of determined weights of the plant matter; and change the recipe for the plant matter positioned within the respective sections of the tray based at least in part on the trend of determined weights. Abbott et al. disclose store determined weights of the plant matter positioned within the tray (Paragraph [0117], where the determined and preferred weight data (outcome data) is stored in a server 210); determine a trend of determined weights of the plant matter (Paragraph [0118-0119], where the trend of weight data (outcome data) is compared, a value generated for, and a decision for updating the operating program is made based on comparison of the weight data (outcome data)); and change the recipe for the plant matter positioned within the tray based at least in part on the trend of determined weights (Paragraph [0119], optimizations to the operating program are based on the trend of weight data (outcome data)). Dugan et al. and Abbott et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney such that store determined weights of the plant matter positioned within the respective sections of the tray; determine a trend of determined weights of the plant matter; and change the recipe for the plant matter positioned within the respective sections of the tray based at least in part on the trend of determined weights in view of Abbott et al., since the processor of Abbott et al. could be used with the plant matter positioned within the respective sections of the tray of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney. The motivation would have been to allow the device to further optimize the recipe which is administered to the plant matter, based on analysis of the weight trends being recorded by the device as plant matter is processed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (U.S. Pat. 5611172) in view of Wezenberg et al. (WO 9941973), Vogel et al. (U.S. Pub. 20200100446), and Charney (U.S. Pat. 3771258) as applied to claim 6, and further in view of Pickell et al. (U.S. Pub. 20160302369).
In regard to claim 12, Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney discloses the assembly line grow pod of claim 6. Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney does not disclose a seeder, wherein the seeder provides seed to the respective sections of the tray. Pickell et al. disclose a seeder, wherein the seeder provides seed to the respective sections of the tray (Paragraph [0041], where a plurality of seeds are distributed into the tray 30 via seeder 64). Dugan et al. and Pickell et al. are analogous because they are from the same field of endeavor which includes plant growing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Wezenberg et al., Vogel et al., and Charney such that a seeder, wherein the seeder provides seed to the respective sections of the tray in view of Pickell et al. The motivation would have been to start growing the plant matter which is to be harvested by the device.
Dugan et al. as modified by Wezenberg et al., Vogel et al., Charney, and Pickell et al. does not disclose wherein in response to determining that the weight of the respective sections of the tray is not within the predetermined tolerance, the cart is returned to the seeder to add seed to the respective sections of the tray. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dugan et al. as modified by Wezenberg et al., Vogel et al., Charney, and Pickell et al. such that wherein in response to determining that the weight of the respective sections of the tray is not within the predetermined tolerance, the cart is returned to the seeder to add seed to the respective sections of the tray, since the weight sensors and processor of Dugan et al. as modified by Wezenberg et al., Vogel et al., Charney, and Pickell et al. could weigh the cart of Dugan et al. as modified by Wezenberg et al., Vogel et al., Charney, and Pickell et al. and the track of Dugan et al. as modified by Wezenberg et al., Vogel et al., Charney, and Pickell et al. could return the cart to the seeder of Dugan et al. as modified by Wezenberg et al., Vogel et al., Charney, and Pickell et al. Furthermore, it appears that the invention would perform equally as well with the device of Dugan et al. as modified by Wezenberg et al., Vogel et al., Charney, and Pickell et al. The motivation would have been to determine whether the plant matter is at a weight which is optimal for harvesting.

Allowable Subject Matter
Claims 1-5 are allowed.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of agriculture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619